DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-6 are rejected.
	Claims 7-16 are withdrawn.


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 and Species A, as shown in Figs. 1-3, in the reply filed on May 13, 2022, is acknowledged.
	Accordingly, claims 7-16 are withdrawn from further consideration because they are drawn to non-elected inventions and species.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “wherein the filter element sealing device […] is configured to close the filter element drainage opening when the filter element is mounted in a filter housing of the filter” in lines 11-14.  According to applicant’s specification and drawings, the drainage closure element 26 is the element performing this function.  It is not clear if the filter element sealing device is the drainage closure element or if it is the seal 36.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jokschas et al. (US 2015/0014239) [hereinafter Jokschas].
	With respect to claim 1, Jokschas discloses a filter device 1 (filter), as shown in Fig. 1, having: filter element 2 comprising: at least one filter medium continuously surrounding circumferentially an element interior 5 relative to a virtual axis of the filter element 2, as shown in Fig. 2; a terminal disk 4 (end body) connected to an axial end face of the at least one filter medium, as shown in Fig. 1; wherein the end body 4 comprises a filter element drainage opening surrounding the virtual axis and communicating with the element interior 5, as shown in the figure below; wherein the end body 4 comprises at least one filter element sealing surface or filter element seal surface of a filter element sealing device 8, as shown in the figure below, wherein the filter element sealing device 8 is configured to continuously surround circumferentially the filter element drainage opening and is configured to close the filter element drainage opening when the filter element 2 is mounted in a filter housing 3 of the filter 1, as shown in the figure below; wherein the at least one filter element sealing surface or filter element seal surface is axially oriented with at least one direction component relative to the virtual axis, as shown in Fig. 2.

      
    PNG
    media_image1.png
    335
    549
    media_image1.png
    Greyscale
    

	With respect to claim 2, Jokschas discloses wherein the filter element sealing device 8 further comprises an annular seal arranged at the end body 4, wherein the annular seal surrounds the virtual axis and comprises at least one axially acting seal surface, as shown in Fig. 2.

	With respect to claim 3, Jokschas discloses wherein the annular seal 8 is a sleeve, as shown in Figs. 1-2.

	With respect to claim 4, Jokschas discloses wherein the filter element drainage opening connects a raw side of the filter element 2 to a clean side of the filter element 2, as shown in Fig. 2.

	With respect to claim 5, Jokschas discloses wherein the filter element sealing device 8 is configured to be elastic at least in an axial direction relative to the virtual axis (see paragraph 0023, sealing element 8 is made from a silicone material, which is elastic).

	With respect to claim 6, Jokschas discloses wherein the end body 4 comprises a plurality of cutouts 7 (circumferentially distributed positioning sections) arranged at a socket 6 (outer side) of the end body 4, as shown in Fig. 1, wherein the outer side 6 is axially facing away from the element interior 5 relative to the virtual axis, as shown in Fig. 1, wherein the plurality of circumferentially distributed positioning sections 7 are spaced apart relative to each other and provided with radially outwardly oriented positioning surfaces configured to position an annular seal 8 of the filter element sealing device, as shown in Fig. 1.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/907,979 in view of Jokschas (US 2015/0014239).  Application No. 16/907,979 discloses all the subject matter claimed except for the drainage opening connecting a raw side to a clean side; the sealing device being elastic; and a plurality of positioning sections.  Jokchas teaches these limitations, as stated above, and it would have bene obvious to modify in order to provide a more efficient sealing device with a better support.

This is a provisional nonstatutory double patenting rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778